In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, and 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delisle-Simard et al (US 2020/0124883 A1, hereinafter Simard).
Regarding claims 1 and 2, Simard discloses (Figs. 2, 3, and 6 – 11; para. 0009, 0010, and 0050 – 0122) a method of forming an electro-optical modulator (“… a silicon-based modulator with an optimized lateral profile is formed by a process including the steps of” at para. 0009), the method comprising: 
defining (e.g., by etching) a waveguide 1,2,3 (with a ridge shape, as shown in Figs. 1 and 2) having a core region 1 (a thicker portion 1 flanked/surrounded by etched/thinner slab portions 2; “Such a );
implanting dopants into a contact region 3 (making electrical contacts with electrodes, as shown in Figs. 1 and 2) of the waveguide 1,2,3 at step S1 in Fig. 3 (to form heavily/strongly doped regions P++,N++; “In a first step S1, a first strong implantation is performed in the electrode regions 3” at para. 0081; “During fabrication, doping is achieved by bombarding the surface of the silicon with dopant ions. As in many steps of CMOS fabrication, this implantation is done only at certain locations by using a mask” at para. 0076); and 
diffusing the dopants laterally toward the core region 1 by annealing the waveguide 1,2,3 at step s2 in Fig. 3 (“In a second step S2, a long annealing is performed to both activate and diffuse the ions of the first step implantation” at para. 0082; “performing a long annealing process to both activate and diffuse ions in the first electrical contact region and the second electrical contact region” at para. 0009).  
Regarding claim 8, Simard discloses (Figs. 2, 3, and 6 – 11; para. 0009, 0010, and 0050 – 0122) a method of forming a doped optical waveguide 1,2,3 (“a waveguide core that is a PN junction region; a first transition zone that is a P-side region adjacent to the waveguide core, the first transition zone has a first longitudinal doping profile” at para. 0010), the method comprising: 
implanting n-type and p-type dopants into respective first and second contact regions (left and right regions 3 which make electrical contacts with electrodes, as shown in Figs. 1 and 2) of the optical waveguide 1,2,3 at step S1 in Fig. 3 (to form heavily/strongly doped regions P++,N++; “In a first step S1, a first strong implantation is performed in the electrode regions 3” at para. 0081; “During fabrication, doping is achieved by bombarding the surface of the silicon with dopant ions. As in many steps of CMOS fabrication, this implantation is done only at certain locations by using a mask” at para. 0076); and 
annealing the optical waveguide 1,2,3 to induce lateral diffusion of the n-type and p-type dopants (para. 0005; Figs. 1 and 2) toward a center of the optical waveguide 1,2,3 at step s2 in Fig. 3 and thereby define a graded doping concentration profile (N(x) is shown in Fig. 2; “In a second ). 
Regarding claims 6 and 12, Simard expressly teaches that diffusing the dopants laterally toward the core region 1 comprises creating a doping profile (N(x) is shown in Fig. 2) from the contact region 3 to the core region 1 that is an exponential curve (“… it may be seen that the doping profile N(z) tends to increase exponentially as a function of the distance from the waveguide core 1” at para. 0075, emphasis added).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 5, 7, 9 – 11, and 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simard.
Regarding claims 3 and 9, Simard provides (Fig. 6; para. 0090 – 0096) a flowchart of an optimization process for the doping profile, the process taking into account a trade-off between electrical resistance of the slab regions 2,3 and optical loss caused by the dopants, as shown in Figs. Both electrical resistance R and optical loss OL depend on a variety of parameters defining the modulator, including particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc. Simard provides examples of doping profiles computed under different conditions (Figs. 7 – 9), including an exponential doping profile (para. 0075). The latter is a non-linear profile and can be expressed as a polynomial expression having terms higher than a linear term. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the method of Simard can be used to form a wide variety of doping profiles, including nonlinear profiles having higher-order terms, such as a super-linear curve, as a matter of suitable/workable design/shape choices for the doping profile that can provide an optimum trade-off between electrical resistance and optical loss for a specific requirements of a particular practical application of the modulator.   
As a further relevant comment, it is also noted that it has been held by courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, selecting the claimed profile shape would have flown naturally to one of ordinary skill in the art as necessitated by the particular requirements of a given application (MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]; Section IV. CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS).
Regarding claims 13 and 14, Simard teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1, 3, and 6.
Regarding claims 4, 5, 10, 11, 15, and 16, Simard at the very least renders obvious that the doping profile can be approximated by a super-linear curve. An optimization of the doping profile for a particular application and finding profile parameters (the profile slope with determines the decrease/decay rate of dopant concentration, etc) would be well within the ordinary skill in the art. 
It is also noted that (i) a particular set of optimum profile parameters depedns on a particular application (e.g., particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited parameters; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, Simard certainly recognizes a doping profile (its shape, as defined by its parameters) as a result-effective parameter.
Regarding claims 7, 17, and 18, Simard provides (Fig. 6; para. 0090 – 0096) a flowchart of an optimization process for the doping profile, the process taking into account a trade-off between electrical resistance R of the slab regions 2,3 and optical loss OL caused by the dopants, 
It is also noted that (i) a particular set of optimum profile parameters depedns on a particular application (e.g., particular heights and widths of the core region 1 and the slabs 2,3; a wavelength of operation; a particular material used for making the modulator; a longitudinal distribution of the dopants, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited parameters; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. 
Regarding claims 19 and 20, Simard teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 6, 8, and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0159680 A1
US 10,866,440 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896